 

Exhibit 10.39

 

AMENDED & RESTATED CREDIT FACILITY AGREEMENT

 

This AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (this “Agreement”), dated as
of March 12, 2018 (the “A&R Agreement Date”), is made by and among FORTRESS
BIOTECH, INC., a Delaware corporation (the “Borrower”), and each of OPUS POINT
HEALTHCARE INNOVATIONS FUND, LP (“Opus”) and any other lenders listed on the
signature pages hereto (Opus and any other lenders, together with their
successors and permitted assigns, the “Lenders” and, together with the Borrower,
the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Parties are party to that certain Credit Facility Agreement (the
“Original Agreement”), dated as of September 14, 2016 (the “Agreement Date”);
and

 

WHEREAS, the Parties desire to amend and restate the Original Agreement in order
to extend the original maturity date stated therein by six months and to permit
the payment by the Borrower of principal and interest payments in-kind, subject
to the provisions hereof.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements set
forth herein and other good and valuable consideration, the adequacy of which
are hereby acknowledged, the Parties agree as follows:

 

Article 1 

 

DEFINITIONS

 

Section 1.1             General Definitions. Wherever used in this Agreement, or
the Exhibits attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

 

“1933 Act” has the meaning set forth in Section 3.3(d).

 

“1934 Act” has the meaning set forth in Section 3.3(d).

 

“A&R Agreement Date” has the meaning ascribed to it in the preamble hereto.

 

“Accrued Interest Amount” has the meaning set forth in Section 2.7.

 

“Affiliate” means any Person or entity that, directly or indirectly through one
or more intermediaries, owns more than 25% of the transferable ownership of a
Person, controls or is controlled by or is under common control with a Person,
as such terms are used in and construed under Rule 144 under the Securities Act.
With respect to a Lender, any investment fund or managed account that is managed
or advised on a discretionary basis by the same investment manager as such
Lender will be deemed to be an Affiliate of such Lender. As used in this
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or
partnership or other ownership interest, by contract, or otherwise.

 



 

 

 

“Agreement Date” has the meaning ascribed to it in the recitals hereto.

 

“Applicable Laws” means all statutes, rules and regulations of Governmental
Authorities in the United States or elsewhere applicable to the Borrower.

 

“Authorizations” has the meaning set forth in Section 3.1(m).

 

“Business Day” means a day on which banks are open for business in The City of
New York.

 

“Change of Control” means (a) any Person becomes the beneficial owner, directly
or indirectly, of 50% or more of the outstanding Equity Interests of the
Borrower; or (b) individuals who constitute the Continuing Directors cease for
any reason to constitute at least a majority of the board of directors of the
Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

 

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment is set forth on the signature page hereto,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Commitments as of the Agreement Date is
$25,000,000.

 

“Commitment Period” means the period from the Agreement Date to September 1,
2017.

 

“Commitment Warrants” has the meaning set forth in Section 2.9(a).

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.

 

“Continuing Directors” means (i) the directors of the Borrower on the Agreement
Date; and (ii) any other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then-serving directors of the Borrower.

 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

 

“Defaulting Lender” has the meaning set forth in Section 2.2.

 

“Disbursement”, “Disbursement Date”, and “Disbursement Request” have the
meanings given to them in Section 2.2.

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, participations and other equivalents (however designated) of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 



2

 

 

“Event of Default” has the meaning given to it in Section 5.3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Excluded Taxes” means with respect to any Lender, (a) income or franchise taxes
imposed by the United States, or by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender is organized or
incorporated or in which its principal office is located, or in which the
applicable lending office of such Lender is located, or as a result of a present
or former connection between such Lender and the jurisdiction (or any political
subdivision thereof) imposing such tax (other than a connection arising from
such Lender’s having a security interest under, having been a party to, having
enforced or having engaged in any other transaction pursuant to this Agreement
or any other Loan Document), (b) any branch profits taxes imposed by the United
States, (c) any United States withholding Tax imposed on amounts payable to such
Lender under a law in effect on the date such Lender became a party to this
Agreement, except to the extent that such Lender is a direct or indirect
assignee of a Lender that was entitled, immediately prior to such assignment, to
receive payments under Section 2.5 on account of such Tax, (d) any United States
withholding Tax imposed on amounts payable to such Lender, or (e) any United
States withholding Tax imposed on amounts payable to such Lender under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, any regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the foregoing.

 

“Funding Warrants” has the meaning set forth in Section 2.9(b).

 

“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).

 

“Governmental Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative or public body or entity, whether domestic or foreign,
federal, state or local, having jurisdiction over the matter or matters and
Person or Persons in question.

 

“Indemnified Person” has the meaning set forth in Section 6.11(a).

 

“Indemnified Taxes” means all Taxes including Other Taxes, other than Excluded
Taxes.

 

“Indemnity” has the meaning set forth in Section 6.11(a).

 

“Interest Payment Date” has the meaning set forth in Section 2.7.

 

“Interest Rate” means 12.00% interest per annum.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender” has the meaning given to it in the preamble of this Agreement. A third
party may become an additional “Lender” (and thereby become subject to the all
the provisions hereof applicable to Lenders) upon the mutual consent of the
Borrower and the Required Lenders, which mutual consent shall specify the
Commitment Amount of any such additional Lender.

 



3

 

 

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention, or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

 

“Loan Documents” means this Agreement, the Notes, the Warrants, the Pledge and
Security Agreement and any other document or instrument delivered in connection
with any of the foregoing and dated as of the Agreement Date or subsequent
thereto, whether or not specifically mentioned herein or therein.

 

“Loans” means the loans made available by the Lenders to the Borrower pursuant
to Section 2.2 in the maximum aggregate amount of the Commitments or, as the
context may require, the principal amount thereof from time to time outstanding.

 

“Loan Securities” has the meaning set forth in Section 3.3(d).

 

“Loss” has the meaning set forth in Section 6.11(a).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition or assets of the Borrower, taken as a whole,
(b) the validity or enforceability of any provision of any Loan Document,
(c) the ability of the Borrower to timely perform the Obligations or (d) the
rights and remedies of the Lenders under any Loan Document; provided, however,
that none of the following shall be deemed either alone or in combination to
constitute, and none of the following shall be taken into account in determining
whether there has been or would be, a Material Adverse Effect: (A) any adverse
effect that results directly or indirectly from general economic, business,
financial or market conditions; and (B) any adverse effect arising directly or
indirectly from or otherwise relating to any of the industries or industry
sectors in which the Borrower operates.

 

“Maturity Date” has the meaning set forth in Section 2.3(a).

 

“Necessary Documents” has the meaning set forth in Section 3.1(i).

 

“Notes” means the Convertible Secured Promissory Notes issued to the Lenders
evidencing the Loans substantially in the form attached hereto as Exhibit A. The
Notes shall be senior to any current and future indebtedness of the Borrower,
except for the secured indebtedness currently owing to the Israel Discount Bank
(“IDB”) (which is currently secured by cash) pursuant to: (i) that certain
Assignment and Pledge of Money Market Account, dated as of February 2014,
executed by the Borrower in favor of IDB; (ii) that certain Assignment and
Pledge of Time Deposit, dated as of July 31, 2015, executed by the Borrower in
favor of IDB; and (iii) any other agreement, certificate or other document
executed in connection with the foregoing clauses (i) and (ii); in each case
(i), (ii) and (iii), as such document may be amended from time to time in
accordance with the terms thereof.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
owing to the Lenders and arising under or in connection with the Loan Documents

 

“Organizational Documents” means the Certificate of Incorporation, Bylaws, or
similar documents, each as amended to date, of the Borrower.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other charges or similar levies, and
all liabilities with respect thereto, together with any interest, additions to
tax or penalties applicable thereto (including by reason of any delay in
payment) arising from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, any Loan
Document, except any such Taxes that are imposed with respect to an assignment
(other than an assignment made in connection with the exercise of remedies
following an Event of Default).

 



4

 

 

“Permitted Liens” of the Borrower means (a) Liens and security interests in
favor of the Lenders; (b) Liens for taxes being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the property subject to any
such Lien is not yet subject to foreclosure, sale or loss on account thereof);
(c) Liens existing on the Agreement Date; (d) Liens incidental to the conduct of
business or the ownership of properties and assets (including Liens in
connection with worker’s compensation, unemployment insurance and other like
laws (excluding Liens imposed by ERISA or the substantial equivalent under
foreign law (including any statutory Liens for profit sharing plans imposed by
foreign law)), warehousemen’s mechanic’s materialmen’s and attorneys’ Liens, and
statutory or common law landlords’ Liens (or the substantial equivalent under
foreign law)) and Liens and pledges or deposits to secure the performance of
bids, tenders or trade contracts, or to secure statutory obligations, surety or
appeal bonds or other Liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided,
in each case, that the obligation secured is not more than 30 days overdue or,
if so overdue, is being contested in good faith by appropriate actions or
proceedings and that adequate reserves have been established in accordance with
GAAP; (e) Liens of or resulting from any judgment or award not constituting an
Event of Default; (f) minor survey exceptions or minor encumbrances, easements
or reservations, or rights of others for rights-of-way, utilities and other
similar purposes, or zoning or other restrictions as to the use of real
properties, which are necessary for the conduct of the activities of the
Borrower or which customarily exist on properties of companies engaged in
similar activities and similarly situated and which do not in any event
materially impair their use in the operation of the business of the Borrower;
(g) Liens or set-off rights arising by contract in the ordinary course of
business or by law and in connection with cash management and banking
arrangements entered into in the ordinary course of business; and (h) Liens
placed upon equipment or component materials (and the proceeds thereof) of a
Borrower for short-term trade payable arrangements with vendors of such Borrower
to secure all or a portion of the purchase price of such equipment or materials,
provided that (i) any such lien shall not encumber any other property of any
Borrower, (ii) the amount of indebtedness secured thereby is not increased,
(iii) the principal amount of indebtedness secured by any such Lien shall at no
time exceed one hundred percent (100%) of the original price for the purchase of
such property at the time of purchase and (iv) such Liens are made in the
ordinary course of business and consistent with prior practices.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“PIK Shares” means shares of common stock of the Borrower and/or shares of
common stock of the Borrower’s subsidiaries that are: (i) publicly-traded on
either NASDAQ or the NYSE MKT, (ii) in good standing in regard to both corporate
and financial reporting and (iii) have minimum share prices of at least $1. The
value of the PIK Shares will be determined based on the volume-weighted average
price for such PIK Shares over the 10 trading days preceding the applicable
Interest Payment Date or Maturity Date on which such PIK Shares are to be paid
in accordance with Section 2.4.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the Agreement Date pursuant to which the Borrower (and any other grantors
party to such agreement) granted a first priority security interest in shares in
certain of its subsidiaries as collateral for the Loans, as set forth in the
Pledge and Security Agreement.

 

“Pledged Shares” shall have the meaning set forth in the Pledge and Security
Agreement.

 

“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Commitment or Loans of any Lender, the percentage
obtained by dividing (a) the Commitment of that Lender, by (b) the aggregate
Commitments of all Lenders. If the commitment of each Lender to make Loans has
terminated or expired, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender most recently in effect,
giving effect to subsequent assignments.

 

“Register” has the meaning set forth in Section 1.4(b).

 

“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of the Loans outstanding.

 



5

 

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, deductions, charges or withholdings imposed by any Governmental
Authority, and all liabilities with respect thereto (including by reason of any
delay in payment).

 

“Warrant Shares” has the meaning set forth in Section 3.1(p).

 

“Warrants” has the meaning set forth in Section 2.9(b).

 

Section 1.2            Interpretation. In this Agreement, unless the context
otherwise requires, all words and personal pronouns relating thereto shall be
read and construed as the number and gender of the party or parties require, and
all verbs shall be read and construed as agreeing with their corresponding nouns
and pronouns; the division of this Agreement into Articles and Sections (and the
use of headings and captions) is for convenience of reference only and shall not
modify or affect the interpretation or construction of this Agreement or any of
its provisions; the words “herein,” “hereof,” “hereunder,” “hereinafter” and
“hereto” and words of similar import refer to this Agreement as a whole and not
to any particular Article or Section hereof; the words “include,” “including,”
and derivations thereof shall be deemed to have the phrase “without limitation”
attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit or Section shall be construed as a reference to that specified
Article, Exhibit or Section of this Agreement; and any reference to any of the
Loan Documents means such document as the same shall be amended, supplemented or
modified and from time to time in effect.

 

Section 1.3            Business Day Adjustment. If the day by which any payment
or other performance is due to be made is not a Business Day, that payment or
performance shall be made by the next succeeding Business Day unless that next
succeeding Business Day falls in a different calendar month, in which case that
payment or other performance shall be made by the Business Day immediately
preceding the day by which such payment or other performance is due to be made.

 

Section 1.4            Register.

 

(a)                The Borrower shall record on its books and records the amount
of each Loan, the Interest Rate applicable thereto, all payments of principal
and interest thereon and the principal balance thereof from time to time
outstanding.

 

(b)               The Borrower shall establish and maintain, at its address
referred to in Section 6.1: (i) a record of ownership (the “Register”) in which
the Borrower agrees to register by book entry the interests (including any
rights to receive payment hereunder) of each Lender in the Loans, and any
assignment of any such interest, and (ii) accounts in the Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders (and any change thereto pursuant to this Agreement), (2) the amount
of the Loans and each funding of any participation therein, (3) the amount of
any principal or interest due and payable or paid, and (4) any other payment
received by the Lenders from the Borrower and its application to the Loans.

 

(c)                Notwithstanding anything to the contrary contained in this
Agreement: (i) the Loans (including any Notes evidencing the Loans) are
registered obligations, (ii) the right, title and interest of the Lenders and
their assignees in and to the Loans shall be transferable only upon notation of
such transfer in the Register, (iii) and no assignment thereof shall be
effective until recorded therein. This Section 1.4 shall be construed so that
the Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)                The Borrower and the Lenders shall treat each Person whose
name is recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower or such Lender at any reasonable time and
from time to time upon reasonable prior notice.

 



6

 

 

Article 2 

 

AGREEMENT FOR THE LOAN

 

Section 2.1            Use of Proceeds. The proceeds of the Loans will be used
for working capital and for other general corporate purposes.

 

Section 2.2           Commitments; Disbursement of Loans; Pro Rata Shares. 
During the Commitment Period, subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrower in an aggregate amount up
to but not exceeding such Lender’s Commitment. Any amounts borrowed under this
Section 2.2 and subsequently repaid or prepaid may not be re-borrowed. Subject
to Section 2.3(b), all amounts owed hereunder with respect to the Loans shall be
paid in full on the Maturity Date.

 

Whenever the Borrower desires that the Lenders disburse a Loan to the Borrower
(each, a Disbursement”), the Borrower shall deliver to the Lenders a written
request (a “Disbursement Request”) for a Disbursement at least fifteen (15)
Business Days in advance of the proposed disbursement date (the “Disbursement
Date”); provided, however, that the first Disbursement Notice shall be deemed
delivered on the Agreement Date simultaneously with the execution and delivery
hereof. Each Disbursement shall be in an aggregate minimum amount of $500,000
(five hundred thousand dollars) and integral multiples of $100,000 (one thousand
dollars) in excess of that amount. Upon satisfaction or waiver of the conditions
set forth in Article 4 hereof, each Lender shall fund its Pro Rata Share of the
Disbursement.

 

All Disbursements pertaining to a given Disbursement Request shall be made by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that no Lender shall be responsible for any default by any
other Lender of such other Lender’s obligation to make a Disbursement requested
hereunder nor shall any Commitment of any Lender be increased or decreased as a
result of a default by any other Lender of such other Lender’s obligation to
make a Disbursement requested hereunder. If any Lender (a “Defaulting Lender”)
fails for any reason or no reason to fund 100% of a Disbursement Request by the
Disbursement Date, then such Lender shall be in default under this Agreement and
shall forfeit its right to the Commitment Warrants.

 

Section 2.3            Payment.

 

(a)                The Borrower shall pay the outstanding principal of all Loans
and any Accrued Interest Amounts thereon on September 14, 2019 (the “Maturity
Date”).

 

(b)               The Borrower may prepay all or a portion of the outstanding
Disbursements upon five (5) days’ notice to the Lenders pertaining to such
Disbursement(s), without any prepayment penalty and subject only to the
repayment obligations contained in this Section 2.3(b). Each prepayment by the
Borrower shall be applied first, to all expenses and indemnification payments
then owing to the Lenders (if any), second, to accrued and unpaid interest on
the Loans, and third, to the principal balance of the Loans, and shall be
allocated among the Lenders in accordance with their Pro Rata Shares. The amount
of any prepayment to be applied to principal shall be applied to the payments
required under Section 2.3(a) in direct order of maturity. For the avoidance of
doubt, in the event that the Borrower provides prepayment notice pursuant to
this Section 2.3(b), the Lenders shall retain any conversion rights to which
they are entitled under outstanding Notes during the aforementioned five (5)-day
period.

 

Section 2.4            Payments. The Borrower shall pay to each Lender such
Lender’s Pro Rata Share of all principal, interest and other amounts due and
owing under the Loan Documents. All payments by the Borrower under any of the
Loan Documents shall be made without setoff or counterclaim. Payments of any
amounts due to the Lenders under this Agreement shall be made prior to 11:00
a.m. New York City time on such date that any such payment is due, at such bank
or places as the Lenders shall from time to time designate to the Borrower in
writing at least five (5) Business Days prior to the date such payment is due
and shall be payable in: (i) Dollars in immediately available funds; (ii) PIK
Shares; or (iii) any combination of the foregoing clauses (i) and (ii). The
Borrower shall pay all and any costs (administrative or otherwise) imposed by
banks, clearing houses, or any other financial institution, in connection with
making any payments under any of the Loan Documents, except for any costs
imposed by the Lenders’ banking institutions.

 



7

 

 

Section 2.5            Taxes.

 

(a)                Any and all payments hereunder or under any other Loan
Document shall be made, in accordance with this Section 2.5, free and clear of
and without deduction for any and all present or future Indemnified Taxes except
as required by Applicable Law. If Borrower shall be required by law to deduct
any Indemnified Taxes from or in respect of any sum payable hereunder or under
any other Loan Document, (i) the sum payable shall be increased by as much as
shall be necessary so that after making all required deductions (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 2.5), each Lender shall receive an amount equal to the sum it would
have received had no such deductions been made (any and all such additional
amounts payable shall hereafter be referred to as the “Additional Amounts”),
(ii) Borrower shall make such deductions, and (iii) Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law. Borrower shall promptly furnish to the applicable Lender the
original or a certified copy of a receipt evidencing payment thereof or other
evidence of such payment reasonably satisfactory to such Lender.

 

(b)               Borrower agrees to pay, and each Lender authorizes Borrower to
pay in its name (but without duplication), all Other Taxes. Borrower shall
promptly furnish to the applicable Lender the original or a certified copy of a
receipt evidencing payment thereof or other evidence of such payment reasonably
satisfactory to such Lender.

 

(c)                Borrower shall reimburse and indemnify, within 10 days after
receipt of written demand therefor, each Lender for all Indemnified Taxes
(including all Indemnified Taxes imposed on amounts payable under this
Section 2.5(c)) paid by such Lender. A reasonably detailed certificate of the
applicable Lender(s) setting forth the amounts to be paid thereunder and
delivered to Borrower shall be conclusive, absent manifest error.

 

(d)                If a payment to a Lender under this Agreement would be
subject to U.S. withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to Borrower, at the times prescribed by law or as reasonably requested
by Borrower, such documentation as is required in order for Borrower to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with its obligations under FATCA, or to determine the amount to deduct
and withhold from such payment.

 

(e)                If a Lender determines in good faith that it has received a
refund from a Governmental Authority of any Indemnified Taxes previously paid or
reimbursed by Borrower, such Lender shall promptly pay the amount so paid or
reimbursed by the Borrower (not to exceed the amount so refunded) to the
Borrower, net of all out-of-pocket expense (including any Taxes imposed thereon)
of such Lender incurred in obtaining such refund or making such payment to the
Borrower, provided that the Borrower, upon the request of such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Lender if
such Lender is required to repay such refund to such Governmental Authority.
Nothing in this Section shall require any Lender to disclose any information it
deems confidential (including, without limitation, its tax returns) to any
Person, including Borrower.

 

Section 2.6            Costs, Expenses and Losses. If, as a result of any
failure by the Borrower to pay any sums due under this Agreement (other than
pursuant to Section 2.3(b)) on the due date therefor (after the expiration of
any applicable grace periods), the Lenders shall, after applying reasonable
mitigation efforts, incur costs, expenses and/or losses, by reason of the
liquidation or redeployment of deposits from third parties or in connection with
obtaining funds to make or maintain the Commitments, the Loans or any
Disbursement, the Borrower shall pay to the Lenders (within 15 days after
receipt by it of a certificate from the Lenders setting forth in reasonable
detail such costs, expenses and/or losses incurred with supporting
documentation) the amount of such costs, expenses and/or losses. For the
purposes of the preceding sentence, “costs, expenses and/or losses” shall
include, without limitation, any interest paid or payable to carry any unpaid
amount and any loss, premium, penalty or expense which may be incurred in
obtaining, liquidating or employing deposits of or borrowings from third parties
in order to make, maintain or fund the Loans or any portion thereof.

 



8

 

 

Section 2.7            Interest. The outstanding principal amount of the Notes
shall bear interest at the Interest Rate (calculated on the basis of a year of
365 days and the actual number of days elapsed). Interest shall be paid
quarterly in arrears commencing on December 1, 2016 and on the first Business
Day of each September, December, March and June thereafter (each, an “Interest
Payment Date”) until the Maturity Date. Upon notice from the Borrower to the
Lenders prior to any of the first five Interest Payment Dates applicable to any
Disbursement, all or a portion of the interest (as otherwise payable on such
Interest Payment Date) for the applicable Interest Payment Date or Interest
Payment Dates shall not be paid in cash but shall be added to the then
outstanding amount of said Disbursement (the aggregate amount of all such
interest so added, the “Accrued Interest Amount”). The Borrower may provide such
notice for any Disbursement on one or more occasions. The Accrued Interest
Amount with respect to each Disbursement shall be paid in cash not later than
the last Business Day of the sixth calendar quarter following the date of such
Disbursement.

 

Section 2.8            Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the outstanding principal balance of the
Loans and, to the extent permitted by Applicable Law, any overdue interest
payments on the Loans or any other amounts owed hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the United
States Bankruptcy Code or other applicable bankruptcy laws) payable on demand at
a rate that is two percent (2%) in excess of the Interest Rate.

 

Section 2.9            Issuance of Warrants.

 

(a)                Within 15 (fifteen) days after termination of the Commitment
Period, Borrower shall issue to Lenders their Pro Rata Shares of warrants to
purchase in the aggregate 1,500,000 shares of Common Stock, in substantially the
form set forth on Exhibit B-1 hereto (the “Commitment Warrants”).

 

(b)               Within 15 (fifteen) days after termination of the Commitment
Period, Borrower shall issue to all non-Defaulting Lenders, on a pro rata basis
based on their actual Loan amount to the principal amount of all Notes issued,
warrants to purchase a number of shares of Common Stock, in substantially the
form set forth on Exhibit B-2 hereto in an amount equal to the product of: (i)
1,000,000; times (ii) the principal amount of all Notes issued pursuant to this
Agreement divided by 25,000,000 (such warrants, the “Funding Warrants” and,
collectively with the Commitment Warrants, the “Warrants”). For the avoidance of
doubt, the early termination by the Borrower pursuant to Section 6.14 shall not
relieve the Borrower of its obligations to issue the Warrants contained in this
Section 2.9.

 

Article 3 

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1            Representations and Warranties of the Borrower.  The
Borrower represents and warrants to the Lenders that, as of the Agreement Date
and each Disbursement Date:

 

(a)                The Borrower is conducting its business in compliance with
its Organizational Documents, which are in full force and effect.

 

(b)               No Default or Event of Default has occurred.

 

(c)                The Borrower (i) is not bankrupt and (ii) has not taken
action, and no such action has been taken by a third party, for the Borrower’s
winding up, dissolution, or liquidation or similar executory or judicial
proceeding or for the appointment of a liquidator, custodian, receiver, trustee,
administrator or other similar officer for the Borrower or any or all of its
assets or revenues.

 

(d)                The obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional.

 



9

 

 

(e)                The Borrower is validly existing as a corporation in good
standing under the laws of the state of Delaware. The Borrower has full power
and authority to own its properties, conduct its business and enter into the
Loan Documents to which it is a party and to consummate the transactions
contemplated under such Loan Documents, and is duly qualified to do business as
a foreign entity and is in good standing in each jurisdiction where the failure
to be so qualified could reasonably be expected to result in a Material Adverse
Effect.

 

(f)                 There is not pending or, to the knowledge of the Borrower,
threatened in writing, any action, suit or other proceeding before any
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect (i) to which the Borrower a is a party, or (ii) which has as the
subject thereof any assets owned by the Borrower. There are no current or, to
the knowledge of the Borrower, pending, legal, governmental or regulatory
enforcement actions, suits or other proceedings to which the Borrower or any of
its assets is subject that would reasonably be expected to have a Material
Adverse Effect.

 

(g)                The Loan Documents, as and when executed and delivered, have
been duly authorized, executed and delivered by the Borrower and constitute a
valid, legal and binding obligation of the Borrower enforceable against the
Borrower in accordance with their terms, except as such enforceability may be
limited by (i) applicable bankruptcy, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and (ii) applicable equitable
principles. The execution, delivery and performance of the Loan Documents by the
Borrower and the consummation of the transactions therein contemplated will not
(A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than pursuant to the Loan Documents) upon any
assets of the Borrower pursuant to any agreement to which the Borrower is a
party or by which the Borrower is bound or to which any of the assets of the
Borrower is subject, (B) result in any violation of or conflict with the
provisions of the Organizational Documents of the Borrowers, (C) result in the
violation of any Applicable Law or (D) result in the violation of any judgment,
order, rule, regulation or decree of any Governmental Authority, except, with
respect to the foregoing clauses (A), (C) and (D), as could not reasonably be
expected to have a Material Adverse Effect. No consent, approval, authorization
or order of, or registration or filing with, any Governmental Authority is
required for the execution, delivery and performance of any of the Loan
Documents or for the consummation by the Borrower of the transactions
contemplated thereby, except for such registrations and filings in connection
with the issuance of the Warrants and Warrant Shares pursuant to the Loan
Documents that are necessary to comply with federal and state securities laws,
rules and regulations. The Borrower has the power and authority to enter into
the Loan Documents and to consummate the transactions contemplated under the
Loan Documents.

 

(h)               Other than has been obtained or shall be obtained pursuant to
the terms hereof, no Authorization is required for (i) the execution and
delivery by the Borrower of this Agreement, the Warrants and the other Loan
Documents, or (ii) the consummation of the transactions contemplated hereby and
thereby, including but not limited to the issuance and exercise of the Warrants.

 

(i)                  The Borrower holds, and is operating in compliance in all
material respects with, all franchises, grants, authorizations, licenses,
permits, easements, consents, certificates and orders of any Governmental
Authority (collectively, “Necessary Documents”) material to its business, and
all such required Necessary Documents are valid and in full force and effect;
the Borrower has not received written notice of any revocation or modification
of any of the Necessary Documents, and the Borrower has no reason to believe
that any of the Necessary Documents will not be renewed in the ordinary course
of business (to the extent applicable); and the Borrower is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees applicable to the conduct of its business,
except for such instances of non-compliance as would not reasonably be expected
to have a Material Adverse Effect.

 

(j)                  The Borrower has good and marketable title to all of its
material assets. The property held under lease by the Borrower is held under
valid, subsisting and enforceable leases with only such exceptions with respect
to any particular lease as do not interfere in any material respect with the
conduct of the business of the Borrower.

 



10

 

 

(k)                The Borrower is not in violation of its Organizational
Documents, and no event has occurred which, with notice or lapse of time or
both, would constitute such breach or other default in the performance of any
agreement or condition contained in any agreement under which it may be bound,
or to which any of its assets is subject, except for such breaches or defaults
as would not reasonably be expected to have a Material Adverse Effect.

 

(l)                  As of the Agreement Date, no income, franchise or other
material Tax Return of the Borrower is under audit or examination by any
Governmental Authority.

 

(m)             The Borrower: (A)  except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, has not
received any warning letter or other correspondence or notice from any
Governmental Authority alleging or asserting noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required in connection with the
business of the Borrower by any Applicable Laws (together, the
“Authorizations”); (B) except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect possesses and complies
with the Authorizations, which are valid and in full force and effect;
(C) except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, has not received written notice that
any Governmental Authority has taken, is taking or intends to take action to
limit, suspend, modify or revoke any Authorization and has no knowledge that any
Governmental Authority is considering such action; and (D) except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations.

 

(n)               The audited financial statements of the Borrower as of
December 31, 2015, together with the related notes included therein, fairly
present the financial condition of the Borrower as of such date and the results
of operations and changes in cash flows for the periods therein specified in
conformity with GAAP consistently applied throughout the periods involved, and,
as of the Agreement Date, there are no material off-balance sheet arrangements
or any other relationships with unconsolidated entities or other persons that
may have a material current or, to the Borrower’s knowledge, material future
effect on the Borrower’s financial condition, results of operations, liquidity,
capital expenditures, capital resources or significant components of revenue or
expenses.

 

(o)               The Borrower maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for material
assets is compared with existing assets at reasonable intervals, and appropriate
action is taken with respect to any differences.

 

(p)               All of the issued and outstanding shares of capital stock of
the Borrower are duly authorized and validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities that have not
been waived in writing; the Warrants and the shares of Common Stock issuable
upon exercise of the Warrants (the “Warrant Shares”) have been duly authorized,
and the Warrant Shares, when issued, delivered and paid for in accordance with
the terms of the Warrants, will have been validly issued and will be fully paid
and nonassessable. The issuance and delivery of the Warrants does not and,
assuming full exercise of the Warrants, the exercise of the Warrants will not,
require approval from any Governmental Authority other than filings that have
been made pursuant to applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws and the rules and
regulations of NASDAQ.

 

(q)                The Borrower has, upon issuance of the Warrant, reserved for
issuance a number of shares of Common Stock sufficient to cover all Warrant
Shares.

 



11

 

 

Section 3.2            Borrower Acknowledgment. The Borrower acknowledges that
it has made the representations and warranties in Section 3.1 with the intention
of persuading the Lenders to enter into the Loan Documents and that the Lenders
have entered into the Loan Documents on the basis of, and in full reliance on,
each of such representations and warranties.

 

Section 3.3            Representations and Warranties of the Lenders. Each
Lender, severally and not jointly, represents and warrants to the Borrower as of
the Agreement Date and as of each date that any Note, Warrant or Common Stock is
issued to a Lender, that:

 

(a)                Such Lender is duly organized and validly existing under the
laws of the jurisdiction of its formation.

 

(b)               Each Loan Document to which it is a party has been duly
authorized, executed and delivered by such Lender and constitutes the valid and
legally binding obligation of such Lender, enforceable in accordance with its
terms, except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) applicable equitable principles
(whether considered in a proceeding at law or in equity).

 

(c)                Such Lender has full power and authority to make each
Disbursement, enter into and perform its other obligations under each of the
Loan Documents and carry out the other transactions contemplated thereby.

 

(d)                Each of the Notes, the Warrants and the Warrant Shares
(collectively the “Loan Securities”) to be received by such Lender hereunder
will be acquired for such Lender’s own account, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act of
1933, as amended (“1933 Act”), except pursuant to sales registered or exempted
under the 1933 Act, and such Lender has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the 1933 Act without prejudice, however, to such Lender’s right at all times
to sell or otherwise dispose of all or any part of such Loan Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Lender to hold the
Loan Securities for any period of time, and such Lender reserves the right to
dispose of the Loan Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Lender is not a
broker-dealer registered with the SEC under the Securities Exchange Act of 1934,
as amended (“1934 Act”), or an entity engaged in a business that would require
it to be so registered.

 

(e)                Such Lender can bear the economic risk and complete loss of
its investment in the Loan Securities and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.

 

(f)                 Such Lender has had an opportunity to receive, review and
understand all information related to the Borrower requested by it and to ask
questions of and receive answers from the Borrower regarding the Borrower, its
business and the terms and conditions of the offering of the Loan Securities,
and has conducted and completed its own independent due diligence. Such Lender
acknowledges receipt of copies of the Borrower’s filings pursuant to the 1934
Act. Based on the information such Lender has deemed appropriate, it has
independently made its own analysis and decision to enter into the Loan
Documents. Neither such inquiries nor any other due diligence investigation
conducted by such Lender shall modify, limit or otherwise affect such Lender’s
right to rely on the Borrower’s representations and warranties contained in this
Agreement.

 

(g)                Such Lender understands that the Loan Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Borrower in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

(h)               Such Lender is an “accredited investor” as defined in
Regulation D promulgated under the 1933 Act.

 

(i)                  Such Lender did not learn of the investment in the Loan
Securities as a result of any general solicitation or general advertising.

 



12

 

 

(j)                  No Person will have, as a result of the transactions
contemplated by the Loan Documents, any valid right, interest or claim against
or upon the Borrower or any Lender for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Lender.

 

(k)                Such Lender understands that no United States federal or
state agency, or similar agency of any other country, has reviewed, approved,
passed upon, or made any recommendation or endorsement of the Borrower or the
purchase of the Loan Securities.

 

(l)                  Such Lender has no present intent to effect a “change of
control” of the Borrower as such term is understood under the rules promulgated
pursuant to Section 13(d) of the 1934 Act.

 

(m)             No source of funds used by such Lender to make any Disbursement
constitutes “plan assets” within the meaning of the Employee Retirement Income
Security Act of 1974, the Code or any of the respective regulations promulgated
thereunder.

 

Article 4 

 

CONDITIONS OF DISBURSEMENT

 

Section 4.1            Conditions to the First Disbursement. The obligation of
the Lenders to make the first Disbursement shall be subject to the fulfillment
of the following conditions on or before the date of the first Disbursement: The
Lenders shall have received: (i) counterparts of this Agreement executed by the
Borrower and each Lender; (ii) the Notes executed by the Borrower; and (iii) the
Pledge and Security Agreement executed by the Borrower and FBIO Acquisition,
Inc.

 

Section 4.2            Conditions to All Disbursements. The obligation of the
Lenders to make any Disbursement shall be subject to the fulfillment of the
following conditions:

 

(a)                No Default or Event of Default shall have occurred or would
result from the Disbursement; and

 

(b)               Receipt by the Lenders of a Disbursement Request (which
Disbursement Request shall include a representation that all conditions
contained in this Article 4 to any such Disbursement have been satisfied).

 



13

 

 

Article 5 

 

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

 

Section 5.1            Affirmative Covenants. Unless the Required Lenders shall
otherwise agree:

 

(a)                The Borrower shall maintain its existence and shall qualify
and remain qualified to do its business as currently conducted, except where the
failure to maintain such qualification would not reasonably be expected to have
a Material Adverse Effect.

 

(b)               The Borrower shall comply with all Applicable Laws, except
where the failure to comply would not reasonably be expected to have a Material
Adverse Effect.

 

(c)                The Borrower shall obtain and keep in full force and effect
all Authorizations, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(d)                The Borrower shall promptly notify the Lenders of the
occurrence of (i) any Default or Event of Default and (ii) any litigation,
arbitration, mediation or administrative or regulatory proceedings that are
instituted or threatened in writing against the Borrower after the Agreement
Date which could reasonably be expected to have a Material Adverse Effect.

 

(e)                The Borrower shall maintain and keep in force, for each
business in which Borrower is engaged, insurance of the types and in amounts
customarily carried in similar lines of business, including but not limited to
fire, liability and property damage, in each case in such amounts (giving effect
to self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for companies similarly situated
in the industry.

 

(f)                 The Borrower shall pay and discharge before they become
delinquent any and all material taxes, assessments and governmental charges or
levies, including without limitation federal and state income taxes and state
and local property taxes and assessments, except (a) such as Borrower may in
good faith contest or as to which a bona fide dispute may arise, and (b) for
which Borrower has made provision, to the Required Lenders’ reasonable
satisfaction, for eventual payment thereof in the event Borrower is obligated to
make such payment.

 

Section 5.2            Negative Covenants. The Borrower covenants that so long
as any Lender remains committed to extend credit to Borrower pursuant hereto, or
any amounts payable under the Loan Documents remain outstanding, and until
payment in full of all Obligations, Borrower will not, without the Required
Lenders’ prior written consent:

 

(a)                create, incur or assume any indebtedness or liabilities
resulting from borrowings, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several that is pari
passu or senior to the Loans; provided, however, that no provision contained
herein or in any of the Loan Documents shall prohibit or be construed to
prohibit the Borrower from (x) extending, renewing, refinancing or replacing any
existing indebtedness of the Borrower, (y) issuing new indebtedness that is
designed to, and is used to, repay the Loans or (z) issuing new indebtedness
that is substantially similar to any issued under or in connection with that
certain Note Purchase Agreement, dated as of February 27, 2015, by and between
the Borrower and NSC Biotech Venture Fund I LLC.

 



14

 

 

(b)               Declare or pay any dividend or distribution in cash or any
other property (other than dividends or distributions payable solely in capital
stock of the Borrower) on Borrower’s capital stock now or hereafter outstanding.

 

(c)                Mortgage, pledge, grant or permit to exist any Lien upon all
or any portion of Borrower’s assets now owned or hereafter acquired, except for
Permitted Liens.

 

(d)                Cause, permit, or suffer any Change of Control without
repaying all outstanding Loans prior to the closing of such Change of Control.

 

Section 5.3            Events of Default. The occurrence of any of the following
shall constitute an “Event of Default” under this Agreement:

 

(a)                The Borrower shall fail to pay, when due, any principal or
interest payable in respect of the Loans, or any other amounts payable under the
Loan Documents.

 

(b)               The Borrower shall have failed to comply with the due
observance or performance of any covenant contained in: (i) Sections 5.1(d) or
(f) or Section 5.2, or (ii) any Loan Document (other than the covenants
described in clauses (a) and (b)(i) above) and such failure shall not have been
cured by the Borrower within 30 days after the earlier of (A) the date the Chief
Executive Officer of the Borrower first becomes aware of such failure or (B) the
date the Borrower receives written notice of such failure from the Lenders.

 

(c)                Any representation or warranty made by the Borrower in any
Loan Document shall have been incorrect, false or misleading in any material
respect which results in a Material Adverse Effect.

 

(d)                (i) The Borrower shall generally be unable to pay its debts
as such debts become due, or shall admit in a duly authorized writing executed
by an officer of the Borrower its inability to pay its debts as they come due or
shall make a general assignment for the benefit of creditors; (ii) the Borrower
shall declare a moratorium on the payment of its debts; (iii) the commencement
by the Borrower of proceedings to be adjudicated bankrupt or insolvent, or the
consent by it to the commencement of bankruptcy or insolvency proceedings
against it, or the filing by it of a petition or answer or consent seeking
reorganization, intervention or other similar relief under any Applicable Law,
or the consent by it to the filing of any such petition or to the appointment of
an intervenor, receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of all or substantially all of its assets; (iv) the
commencement against the Borrower of a proceeding in any court of competent
jurisdiction under any bankruptcy or other Applicable Law (as now or hereafter
in effect) seeking its liquidation, winding up, dissolution, reorganization,
arrangement, adjustment, or the appointment of an intervenor, receiver,
liquidator, assignee, trustee, sequestrator (or other similar official), and any
such proceeding shall continue undismissed, or any order, judgment or decree
approving or ordering any of the foregoing shall continue unstayed or otherwise
in effect, for a period of forty-five (45) days; or (v) any other event shall
have occurred which under any Applicable Law would have an effect analogous to
any of those events listed above in this subsection.

 

(e)                Any Authorization of a Government Authority necessary for the
execution, delivery or performance of any Loan Document or for the validity or
enforceability of any of the Obligations under any Loan Document is not given or
is withdrawn or ceases to remain in full force or effect.

 

(f)                 The validity of any material provision of any Loan Document
shall be contested in writing by the Borrower, or any Applicable Law shall
render any material provision of any Loan Document invalid or unenforceable or
shall prevent or materially delay the performance or observance by the Borrower
of the Obligations.

  

(g)                The Borrower shall breach or default with respect to any
other material term of one or more items of indebtedness in the individual or
aggregate principal amounts in excess of $1,000,000, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
indebtedness (or a trustee on behalf of such holder or holders), to cause that
indebtedness to become, or be declared by a court of competent jurisdiction, due
and payable prior to its stated maturity.

 



15

 

 

Section 5.4            Remedies. Upon the occurrence of any Event of Default,
and at any time thereafter unless and until such Event of Default has been
waived by the Required Lenders: (a) all indebtedness of Borrower under each of
the Loan Documents, any term thereof to the contrary notwithstanding, shall at
Required Lenders’ option become immediately due and payable without presentment,
demand, protest or notice of dishonor, all of which are hereby expressly waived
by Borrower; (b) the obligation, if any, of Lenders to extend any further credit
under any of the Loan Documents shall immediately cease and terminate; and (c)
each Lender shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law, including without limitation the right
to resort to any or all security (if any) for any credit subject hereto or as
specified under the Pledge and Security Agreement and to exercise any or all of
the rights of a beneficiary or secured party (if applicable) pursuant to
Applicable Law. All rights, powers and remedies of Lenders after the occurrence
of an Event of Default are cumulative and not exclusive, and shall be in
addition to any other rights, powers or remedies provided by law or equity.

 

Section 5.5            Automatic Acceleration on Dissolution or Bankruptcy.
Notwithstanding any other provisions of this Agreement, if an Event of Default
under Section 5.2(b) shall occur, the principal of the Notes (together with any
other amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.

 

Section 5.6            Recovery Amounts Due. If any amount payable hereunder is
not paid as and when due, the Borrower hereby authorizes the Required Lenders to
proceed, to the fullest extent permitted by Applicable Law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of the Borrower to the full extent of all amounts payable to the
Lenders.

 

Article 6

MISCELLANEOUS

 

Section 6.1            Notices. Any notices required or permitted to be given
under the terms hereof shall be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) or, if to the Borrower, by electronic mail and shall
be effective five (5) days after being placed in the mail, if mailed by regular
United States mail, or upon receipt, if delivered personally or by courier
(including a recognized overnight delivery service), or when received by
electronic mail in each case addressed to a Party. The addresses for such
communications shall be:

 

If to the Borrower:

 

Fortress Biotech, Inc.

2 Gansevoort, 9th Floor

New York, NY 10014

E-mail: sberry@fortressbiotech.com

Attention: Samuel W. Berry, Corporate Counsel

 

With a copy to:

 

Alston & Bird, LLP

90 Park Avenue

New York, New York 10016

Email: mark.mcelreath@alston.com

Attn: Mark F. McElreath, Esq.

 

If to a Lender:

 

To the address of such Lender set forth on the signature page hereto.

 

A Party may designate a different address for communications in a written notice
to the other Parties delivered in compliance with this Section.

 


16

 



 

Section 6.2            Waiver of Notice. Whenever any notice is required to be
given to the Lenders or the Borrower under any of the Loan Documents, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

 

Section 6.3            Reimbursement of Legal and Other Expenses.  Borrower
shall pay to the Lenders the full amount of all reasonable attorneys’ fees,
actually expended or incurred by the Lenders in connection with the negotiation
and preparation of this Agreement and the other Loan Documents up to $25,000. In
addition, if any amount owing to the Lenders under any Loan Document shall be
collected through enforcement of this Agreement, any Loan Document or
restructuring of the Loans in the nature of a work-out, settlement, negotiation,
or any process of law, or shall be placed in the hands of third Persons for
collection, the Borrower shall pay (in addition to all monies then due in
respect of the Loan or otherwise payable under any Loan Document) all reasonable
and documented external attorneys’ and other fees and out-of-pocket expenses
incurred in respect of such collection.

 

Section 6.4            Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Each Party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a Party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. The Parties hereby waive all rights to a trial by jury.

 

Section 6.5            Successors and Assigns. This Agreement shall bind and
inure to the respective successors and permitted assigns of the Parties, except
that (a) the Borrower may not assign or otherwise transfer all or any part of
its rights under the Loan Documents without the prior written consent of the
Lenders and (b) so long as no Event of Default has occurred and is continuing,
no Lender may assign or otherwise transfer all or part of its rights or
obligations under the Loan Documents without the prior written consent of the
Borrower (which consent shall not be unreasonably withheld or delayed). Upon a
Lender’s assignment of a Note such Lender shall provide notice of the transfer
to Borrower for recordation in the Register pursuant to Section 1.4. Upon
receipt of a notice of a transfer of an interest in a Note, Borrower shall
record the identity of the transferee and other relevant information in the
Register, and the transferee shall (to the extent of the interests transferred
to such transferee) have all the rights and obligations of, and shall be deemed,
a Lender hereunder. Notwithstanding anything to the contrary contained in any
Loan Document, no Lender shall assign or otherwise transfer any of its rights
under the Loan Documents to a Person that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) without the prior written
consent of the Borrower.

 

Section 6.6            Entire Agreement. The Loan Documents contain the entire
understanding of the Parties with respect to the matters covered thereby and
supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party; provided, however, that
Lenders with Pro Rata Shares in excess of 50% shall have the right to amend,
modify or waive any provision of this Agreement on behalf of all Lenders.

 

Section 6.7            Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable in any respect under any Applicable Law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 



17

 

 

Section 6.8            Counterparts. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies and facsimile copies thereof shall be deemed an original, but all of
which together shall constitute one and the same agreement.

 

Section 6.9            Survival.

 

(a)                This Agreement and all agreements, representations and
warranties made in the Loan Documents, and in any document, certificate or
statement delivered pursuant thereto or in connection therewith, shall be
considered to have been relied upon by the other Parties and shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder
regardless of any investigation made by any such other Party or on its behalf,
and shall continue in force until all amounts payable under the Loan Documents
shall have been fully paid in accordance with the provisions thereof; the
Lenders shall not be deemed to have waived, by reason of making the Loans, any
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lenders may
have had notice or knowledge of any such Event of Default or may have had notice
or knowledge that such representation or warranty was false or misleading at the
time the Disbursement was made.

 

(b)               The obligations of the Borrower under Sections 1.4 and 2.5 and
the obligations of the Borrower and the Lenders under this Article 6 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, or the
termination of this Agreement or any provision hereof.

 

Section 6.10        No Waiver. Neither the failure of, nor any delay on the part
of, any Party in exercising any right, power or privilege hereunder, or under
any Loan Document, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder, or under any Loan
Document, preclude other or further exercise thereof or the exercise of any
other right, power or privilege; nor shall any waiver of any right, power,
privilege or default hereunder, or under any Loan Document, constitute a waiver
of any other right, power, privilege or default or constitute a waiver of any
default of the same or of any other term or provision. No course of dealing and
no delay in exercising, or omission to exercise, any right, power or remedy
accruing to the Lenders upon any default under this Agreement or any other Loan
Document shall impair any such right, power or remedy or be construed to be a
waiver thereof or an acquiescence therein; nor shall the action of the Lenders
in respect of any such default, or any acquiescence by it therein, affect or
impair any right, power or remedy of the Lenders in respect of any other
default. All rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies otherwise provided by law.

 

Section 6.11         Indemnity.

 

(a)                The Borrower shall, at all times, indemnify and hold each
Lender harmless (the “Indemnity”) and each of their respective directors,
partners, officers, employees, agents, counsel and advisors (each, an
“Indemnified Person”) in connection with any losses, claims (including the
reasonable attorneys’ fees incurred in defending against such claims), damages,
liabilities, penalties, or other expenses arising out of, or relating to, the
Loan Documents, the extension of credit hereunder or the Loans or the use or
intended use of the Loans, which an Indemnified Person may incur or to which an
Indemnified Person may become subject, but excluding Excluded Taxes (each, a
“Loss”). The Indemnity shall not apply to the extent that a court or arbitral
tribunal of competent jurisdiction issues a final judgment that such Loss
resulted from the gross negligence or willful misconduct of the Indemnified
Person. The Indemnity is independent of and in addition to any other agreement
of Borrower under any Loan Document to pay any amount to the Lenders, and any
exclusion of any obligation to pay any amount under this subsection shall not
affect the requirement to pay such amount under any other section hereof or
under any other agreement. For the avoidance of doubt, this Section 6.11 shall
not apply to Indemnified Taxes (which are otherwise addressed in Section 2.5
hereof).

 

(b)               Promptly after receipt by an Indemnified Person of notice of
the commencement of any action (including any governmental action), such
Indemnified Person shall, if it intends to submit a claim for indemnification
under this Section 6.11, deliver to Borrower a written notice of the
commencement thereof, and Borrower shall have the right to participate in, and,
to the extent Borrower so desires, to assume control of the defense thereof with
counsel mutually satisfactory to Borrower and the Indemnified Person, as the
case may be.

 



18

 

 

(c)                An Indemnified Person shall have the right to retain its own
counsel with the documented reasonable fees and out-of-pocket expenses to be
paid by the Borrower, if, in the reasonable opinion of counsel for the
Indemnified Person, the representation by counsel selected by Borrower would be
inappropriate due to actual or potential differing interests between such
Indemnified Person and any other party represented by such counsel in such
proceeding. The Borrower shall pay for only one separate legal counsel for each
Indemnified Person. The failure of an Indemnified Person to deliver written
notice to the Borrower within a reasonable time of the commencement of any such
action shall not relieve the Borrower of any liability to the Indemnified Person
under this Section 6.11, except to the extent that Borrower is actually
prejudiced in its ability to defend such action.

 

Section 6.12         No Usury.  The Loan Documents are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
or otherwise, shall the amount paid or agreed to be paid to the Lenders for the
Loans exceed the maximum amount permissible under Applicable Law. If from any
circumstance whatsoever fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance the Lenders shall ever receive anything which might be deemed
interest under Applicable Law that would exceed the highest lawful rate, such
amount that would be deemed excessive interest shall be applied to the reduction
of the principal amount owing on account of the Loans, or, if such deemed
excessive interest exceeds the unpaid balance of principal of the Loan, such
deemed excess shall be refunded to the Borrower. All sums paid or agreed to be
paid to the Lenders for the Loans shall, to the extent permitted by Applicable
Law, be deemed to be amortized, prorated, allocated and spread throughout the
full term of the Loans until payment in full so that the deemed rate of interest
on account of the Loans is uniform throughout the term thereof. The terms and
provisions of this Section shall control and supersede every other provision of
this Agreement and the other Loan Documents.

 

Section 6.13        Further Assurances. From time to time, the Borrower shall
perform any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as reasonably requested by the Lenders to carry
out the purposes of any Loan Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.

 

Section 6.14         Termination. The Borrower may upon 15 days’ notice to the
Lenders terminate this Agreement, and the other Loan Documents (other than the
Warrants) upon payment in full of the Obligations (other than under the
Warrants).

 

Section 6.15        Lenders’ ObligationsSection 6.16. The obligations of the
Lenders hereunder are several, and no Lender shall be responsible for the
obligations or Commitment of any other Lender hereunder. Nothing contained
herein or in any other Loan Document, and no action taken by the Lenders
pursuant hereto or thereto, shall be deemed to constitute the Lenders as a
partnership, an association, a joint venture or any other kind of entity.
Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that each
Lender shall be permitted to take any action to protect or enforce its rights
arising out of this Agreement or any Note or otherwise with respect to the
Obligations without first obtaining the prior written consent of the other
Lender, it being the intent of the Lenders that any such action to protect or
enforce rights under this Agreement and any Note or otherwise with respect to
the Obligations shall be independent rights of action. Any Lenders that are
Affiliates as of any date of determination shall constitute one (1) creditor
holding a single claim for purposes of determining whether a class of claims has
made an election pursuant to § 1111(b) of the Bankruptcy Code and for
determining whether a class of claims has accepted or rejected a plan pursuant
to § 1126 (c) of the Bankruptcy Code. In the event of a bankruptcy of the
Borrower, the Lenders that are Affiliates of one another shall not take or agree
to take actions inconsistent with their agreement to be deemed one (1) creditor
holding a single claim.

 

Section 6.17        Amendment and Restatement. This Agreement amends, restates,
supersedes and replaces the Original Agreement in its entirety. As of the A&R
Agreement Date, the Original Agreement shall have no further force or effect.

 

[SIGNATURE PAGE FOLLOWS]

 

19

 


IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed as of the date first written above.

 



  BORROWER:           FORTRESS BIOTECH, INC.           By:  /s/ Lindsay A.
Rosenwald, MD       Name: Lindsay A. Rosenwald, MD       Title: President & CEO
                    LENDERS:             OPUS POINT HEALTHCARE INNOVATIONS FUND,
LP           By: Opus Point Healthcare Fund GP, LLC,   its general partner      
  By: /s/ Michael S. Weiss       Name: Michael S. Weiss       Title: Manager    
    Commitment Amount: $25,000,000.00     Address:  2 Gansevoort, 9th Floor    
    New York, NY 10014                
[                                                                   ]          
By:          Name:          Title:           Commitment Amount: $   Address:  

 

 



[Signature Page to Amended & Restated Credit Facility Agreement]

 

 

 

EXHIBIT A – FORM OF NOTE

 

[See attached.]

 

 

 

 

EXHIBIT B-1 – FORM OF COMMITMENT WARRANTS

 

[See attached.]

 

 

 

 

EXHIBIT B-2 – FORM OF FUNDING WARRANTS

 

[See attached.]

 



 

 